DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 6 is objected to because of the following informalities: “a predetermined current threshold” in claim 6 is repeating the same language, “a predetermined current threshold”, of claim 1. In the remaining of the office action “a predetermined current threshold” of claim 6 is being treated as “the predetermined current threshold”. 
Claim 12 is objected to because of the following informalities: “a second type of memory device” in claim is repeated twice, the second one is being treated as “the second type of memory device” in the remaining of the office action in the remaining of the office action. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPUB 20130272082), hereinafter as Kim, in view of Rajan et al. (PGPUB 20070195613), hereinafter as Rajan. 
Regarding claim 1, Kim teaches a method comprising: 
receiving a first refresh command (Fig 1, signal on L10) directed to a first memory array; 
receiving a second refresh command (Fig 1, signal on L20) directed to a second memory array; 
determining that execution of the second refresh command will overlap in time with execution of the first refresh command (Fig 2, ROW_EN_1G/2G); and 
based on the determining, delaying the execution of the second refresh command to the second memory array for a time period (Fig 2, T1) that is configured to maintain a peak aggregate current ([0067]).
But not expressly 3d memory stacked device nor limiting current below a predetermined threshold,
Rajan teaches a 3d memory stacked device (Fig. 4B), maintain peak current below a predetermined limit ([0081] This staggered refresh operation limits the maximum current that may be drawn from the power rails).
Since Rajan and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Rajan would have been recognized in the pertinent art of Kim. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a three dimensional memory device as in Rajan into the device of Kim for the purpose of improving memory array density. 
Regarding claim 3, Kim teaches to permit the execution of the second refresh command to at least partially overlap in time with execution of the first refresh command (Fig 2, ROW_EN_1G and ROW_EN_2G are overlapping).
Regarding claim 4, Rajan teaches the predetermined current threshold is user-configurable ([0081] the maximum current that may be drawn from the power rails).


Claim(s) 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rajan, in view of Kajigaya et al. (PGPUB 20100054066), hereinafter as Kajigaya, and in view of Yang (Patent 7881140), hereinafter as Yang.

Regarding claim 2, Kim and Rajan teach a method as in rejection of claim 1, 
Rajan teaches to maintain the peak aggregate current of the 3DS memory device below the predetermined current threshold ([0081]).
But not expressly maximum delay for a memory block, nor about minimum delay
Kajigaya teaches computing a value of a maximum delay allowed before a next refresh operation to a row of the second memory array, wherein the maximum delay allowed is based on a time of a last previous refresh operation to the row of the second memory array and a maximum refresh interval of the second memory array (Fig 6 and [0062]); and 
Yang teaches computing a value of a minimum delay of the second refresh command to the second memory array, wherein the minimum delay is configured (Fig 2, no delay will have the most peak current); wherein the time period is the maximum delay, the minimum delay, or greater than the minimum delay and less than the maximum delay (it is obvious minimum and maximum define a working range).
Since Kajigaya and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Kajigaya would have been recognized in the pertinent art of Kim.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to a maximum delay as in Kajigaya into the device of Kim for avoiding data lost in the memory array.
Since Yang and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Yang would have been recognized in the pertinent art of Kim.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to a minimum delay as in Yang into the device of Kim for the purpose of reducing peak current of amemory device.
Regarding claim 5, Kim teaches the time period is based on a preconfigured permitted amount of overlap of a second refresh operation associated with the second refresh command may have with the first refresh operation (Fig 2, overlapping of …1G/2G).
Yang teaches based on a time when a first refresh operation associated with the first refresh command was started, a time when the first refresh operation is expected to complete (Fig 2).
Regarding claim 6, Rajan teaches determining a minimum amount of delay for a peak refresh current of the 3DS memory device to be below a predetermined current threshold ([0081]); and 
Yang teaches delaying the execution of the second refresh command to the second memory array by the determined minimum amount of delay (Fig 2).

Claim(s) 8-9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rajan, in view of Hearn et al. (PGPUB 20080062797), hereinafter as Hearn. 

Regarding claim 8, Kim teaches a method comprising: 
detecting, a first refresh command to a first memory array (Fig 1, signal on L10); 
issuing, by the master memory device, the first refresh command to the first memory array, wherein issuing the first refresh command commences execution of the first refresh command; 
detecting, at the master memory device, a second refresh command to a second memory array of the 3DS memory device (Fig 1, signal on L20), wherein the second memory array is in a memory device different from a memory device of the first memory array; 
determining that execution of the second refresh command will overlap in time with execution of the first refresh command (Fig 2, ROW_EN_1G/2G); and 
delaying an execution of the second refresh command to the second memory array for a time period (Fig 2, T1) that is configured to maintain a peak aggregate current ([0067]),
But not expressly 3d memory stacked device nor limiting current below a predetermined threshold, nor different type memories,
Rajan teaches a 3d memory stacked device (Fig. 4B), maintain peak current below a predetermined limit ([0081] This staggered refresh operation limits the maximum current that may be drawn from the power rails),
Hearn teaches that a first memory is a master memory and a second memory is a slave memory (Fig 3 and Fig 4).
Since Hearn and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Hearn would have been recognized in the pertinent art of Kim. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to refresh memories as in Kim into the device of Hearn for the purpose of limiting total current consumed by the memory device. 
Regarding claim 9, Kim teaches determining a preconfigured delay by which the start of the execution of the second refresh command to the second memory array must lag the start of the execution of the first refresh command to the first memory array ([0062]).
Regarding claim 12, Kim teaches an apparatus comprising: 
the apparatus is configured to delay, by a time period (Fig 2, T1), a second refresh operation of any one of the first memory arrays or the second memory array when the second refresh operation would overlap in time with a first refresh operation of a different one of the first memory arrays or second memory array, wherein the time period is configured to maintain a peak aggregate current ([0067]).
But not a upper current limit nor different types of memory devices.
Rajan teaches peak current below a predetermined limit ([0081]);
Hearn teaches that a first type memory is a slave memory and a second type memory is a master memory (Fig 3 and Fig 4).
a plurality of memory devices of a first type, wherein each one of the first type of memory devices comprises a first memory array configured to receive commands or control information from a second type of memory device (Fig 3, master memory module sending command to slave memory module); 
a second type of memory device coupled to each one of the memory devices of the first type, wherein the second type of memory device comprises a second memory array (Fig 3).
The reason for combining the references used in rejection of 8 applies.
Regarding claim 13, Hearn teaches the second type of memory device further comprises a refresh controller configured to control a refresh operation of the second memory array and of each of the first memory arrays (Fig 1, memory controller).
The reason for combining the references used in rejection of 8 applies.
Regarding claim 14, Kim teaches each one of the memory device of the first type comprises control logic configured to receive a refresh command from the second type of memory device and control a refresh operation of the corresponding first memory array in response to receiving the refresh command from the second type of memory device (Fig 1 control/driver 70/80 for each array).
Regarding claim 15, Hearn teaches the second type of memory device is configured to receive a refresh command from a memory controller coupled to the second type of memory device.
Regarding claim 16, argument used in rejection of claim 9 applies. 
Regarding claim 17, Kim teaches the time period is a variable amount of delay, wherein the variable amount of delay is based at least in part on when the second type of memory device commences the first refresh operation, when the first refresh operation is expected to complete, and further based on a predetermined maximum overlap time between the completion of the first refresh operation and the commencement of the second refresh operation ([0067]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rajan and Hearn, in view of Coteus et al. (PGPUB 20140071778), hereinafter as Coteus. 
Regarding claim 10, Kim and Rajan and Hearn teach a method as in rejection of claim 9,
But not expressly a programmable register,
Coteus teaches a programmable register ([0024]),
Since Kang and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Kang would have been recognized in the pertinent art of Kim.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to delay the refresh signals for different memory array as in Kang into the device of Kim for the purpose of managing refreshing operation of memory devices.
Regarding claim 11, Coteus teaches a fuse configuration or a logic circuit configuration ([0024] mask register files).
The reason for combining the references used in rejection of claim 10 applies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11069394. Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1/claim 2 of instant application is disclosed by claim 1 and 2 of 11069394. 
Note: claim 18-20 are rejected based on DP only.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827